UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 333-185664 Capall Stables, Inc. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 45-4654509 (I.R.S. Employer Identification No.) 205 Del Mar Ave #974, San Clemente, California (Address of principal executive offices) (Zip Code) (949) 461-1471 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of Each Class Outstanding as of August 5, 2013 Common stock, par value $0.0001 per share Preferred stock, par value $0.001 per share Table of Contents CAPALL STABLES, INC. FORM 10-Q June 30, 2013 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Control and Procedures 19 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed & Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 20 Table of Contents PART IFINANCIAL INFORMATION ITEM 1–FINANCIAL STATEMENTS Capall Stables, Inc. (fka SOB Stables, Inc.) (A Development Stage Company) Balance Sheet (Unaudited) June 30, 2013 December 31, 2012 ASSETS: Current assets: Cash or cash equivalents $ $ Thoroughbreds, net of depreciation of $1,107 - Total current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Accounts payable $ $ Other liabilities - Notes payable- related party Total liabilities Shareholders’ equity: Preferred Stock, Par Value $.0001, 50,000,000 shares authorized, 10,000,000 Issuedand Outstanding at June 30, 2013 and December 31, 2012, respectively Common Stock, Par Value $.0001, 700,000,000 shares authorized,44,925,000 Issuedand Outstanding at June 30, 2013 and December 31, 2012, respectively Additional Paid In Capital Deficit accumulated in the development stage ) ) Total shareholders' equity (deficit) ) Total liabilities and shareholders' equity (deficit) $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Table of Contents Capall Stables, Inc. (fka SOB Stables, Inc.) (A Development Stage Company) Statement of Operations (Unaudited) For the Three Months ending June 30, 2013 For the Six Months ending June 30, 2013 From Inception on October 10, 2012 ThroughJune 30, 2013 Revenue $ $ $ Cost of goods sold Operating Expenses Thoroughbred research Thoroughbred direct costs SG&A Total Operating Expenses Operating Income ) ) ) Net Loss $ ) $ ) $ ) Earnings Per Share, Basic and Diluted $ ) $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these unaudited financial statements. 4 Table of Contents Capall Stables, Inc. (fka SOB Stables, Inc.) (A Development Stage Company) Statements of Cash Flows (Unaudited) Six months ending June 30, From Inception on October 10, 2012 ThroughJune 30, 2013 Cash flows from operating activities Net Loss $ ) $ ) Adjustments to reconcile net loss tonet cash used in operating activities: Stock issued for services - Depreciation Changes in assets and liabilities: Accounts payable Thoroughbred Other liabilities ) - Net cash provided by (used in) operating activities ) ) Cash flows from financing activities Proceeds from sale of common stock - Proceeds from sale of preferred stock - Repayments on related party debt ) ) Proceeds from note issued to related party Net cash provided by financing activities Net increase (decrease) in cash ) Cash balance, beginning of periods - Cash balance, end of periods $ $ Cash paid for: Interest $
